Name: Council Regulation (EEC) No 4091/87 of 22 December 1987 amending Regulation (EEC) No 3034/80 fixing the quantities of basic products considered to have been used in the manufacture of goods covered by Regulation (EEC) No 3033/80
 Type: Regulation
 Subject Matter: tariff policy;  international trade;  food technology
 Date Published: nan

 31 . 12 . 87 Official Journal of the European Communities No L 382/27 COUNCIL REGULATION (EEC) No 4091/87 of 22 December 1987 amending Regulation (EEC) No 3034/80 fixing the quantities of basic products considered to have been used in the manufacture of goods covered by Regulation (EEC) No 3033/80 THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3033/80 of 11 November 1980 laying down the trade arrangements applicable to certain goods resulting from the processing of agricultural products ('), as amended by Commission Regulation (EEC) No 3743/87 (2), and in particular Article 4 ( 1 ) and the second subparagraph of Article 6 (3) thereof, Having regard to the proposal from the Commission, Whereas the Commission is a signatory to the Inter ­ national Convention on the Harmonized Commodity Description and Coding System, herinafter referred to as the 'harmonized system', which is to replace the Convention of 15 December 1950 on Nomenclature for the Classification of Goods in Customs Tariffs ; Whereas a combined nomenclature of goods is to be introduced with effect from 1 January 1988 , based on the harmonized system nomenclature, which will satisfy simultaneously the requirements of the Common Customs Tariff and of the statistics of the Community's external trade and of trade between Member States ; Whereas the tariff nomenclature resulting from the application of Regulation (EEC) No 3034/80 (3) is contained in the Common Customs Tariff; whereas it is necessary therefore to draw up the descriptions of goods and the tariff numbers appearing in that Regulation in accordance with the terms of the combined nomen ­ clature based on the harmonized system ; Whereas experience has shown that certain quantities of basic products mentioned in Annex I to Regulation (EEC) No 3034/80 must be changed ; Whereas the combined nomenclature does not permit the maintenance, for certain types of goods falling within Chapters 17 , 18 , 19 and 21 , of particulars of their composition used for calculating the variable component to be charged on importation ; whereas, it is necessary therefore that these particulars be drawn up in another way, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 3034/80 is hereby amended as follows : 1 . Article 1 is replaced by the following : Article 1 The quantities of basic products considered to have been used in the manufacture of goods referred to in Article 1 of Regulation (EEC) No 3033/80, here ­ inafter referred to as "goods", shall be as shown in Annex I hereto in respect of the relevant heading of the Common Customs Tariff; in the case of goods falling within subheadings for which Annex I refers to Annex II, such quantities shall be as shown in Annex II. For these latter goods, an additional code shall apply, composed of the figure 7, followed by three figures, according to the composition of the goods, as shown in Annex III .' 2 . Article 2 (a) is replaced by the following : '(a) "rice" means : "husked rice, long grain".' 3 . Article 3 is replaced by the following : Article 3 Goods falling within CN codes 1704 10 11 , 1704 10 19, 1704 10 91 and 1704 10 99, 1903 00 00, 1905 90 20, 2905 44 11 and 2905 44 91 , 3505 10 10 and 3505 10 90, 3505 20 10, 3505 20 30, 3505 20 50 and 3505 20 90, 3809 10 10, 3809 10 30, 3809 10 50 and 3809 10 90, 3823 60 11 and 3823 60 91 shall be considered to have been made from maize covered by the production refund provided for in Regulation (EEC) No 2742/75 .' 4 . Annex I is replaced by the Annex to this Regulation . 5 . Annex II becomes Annex IV. o OJ No L 323, 29. 11 . 1980, p . 1 . O OJ No L 352, 15 . 12 . 1987, p . 29. O OJ No L 323 , 29. 11 . 1980, p . 7 . Article 2 This Regulation shall enter into force on 1 January 1988 . No L 382/28 Official Journal of the European Communities 31 . 12 . 87 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 22 December 1987 . For the Council The President N. WILHJELM 31 . 12 . 87 Official Journal of the European Communities No L 382/29 ANNEX ANNEX I (per 100 kg ofgoods) CN code Description Common wheat Durumwheat Rye Barley Maize Rice Sugar Molasses Skimmed-milk powder(PG2) Whole-milk powder(PG3) Butter (PG6) kg kg kg kg kg kg kg kg kg kg kg ( 1 ) (2) (3) (4) (5) (6) (7) (8 ) (9) ( 10) ( 11 ) ( 12) ( 13) 0403 0403 10 51 53 59 91 93 99 0403 90 71 73 79 91 93 99 0710 0710 40 00 0711 0711 90 30 Buttermilk, curdled milk and cream, yogurt, kephir and other fermented or acidified milk and cream, whether or not concentrated or containing added sugar or other sweetening matter or flavoured or containing added fruit, nuts or cocoa : Yogurt : Flavoured or containing added fruit or cocoa : In powder, granules or other solid forms, of a milkfat content by weight : Not exceeding 1,5 % Exceeding 1,5 % but not exceeding 27 % Exceeding 27 % Other, of a milkfat content by weight : Not exceeding 3 % Exceeding 3 % but not exceeding 6% Exceeding 6 % Other : Flavoured or containing added fruit or cocoa : In powder, granules or other solid forms, of a milkfat content by weight : Not exceeding 1,5 % Exceeding 1,5 % but not exceeding 27 % Exceeding 27 % Other, of a milkfat content by weight : Not exceeding 3 % Exceeding 3 % but not exceeding 6 °/o Exceeding 6 % Vegetables (uncooked or cooked by steaming or by boiling in water), frozen : Sweet corn (zea mays var. saccharata) Vegetables provisionally preserved (for example, by sulphur dioxide gas, in brine, in sulphur water or in other preservative solutions), but unsuitable in that state for immediate consumption : Other vegetables ; mixtures of vegetables : Sweet corn (zea mays var. saccharata) 100 (a) 100 (a) 100 42 9 8 8 100 42 9 8 8 100 100 68 2 5 10 68 2 5 10 (a) Per 100 kilograms of drained sweet potatoes etc., or maize. No L 382/30 Official Journal of the European Communities 31 . 12 . 87 ( 1 ) (2) (3) (4) (5) (6) (7&gt; (8 ) (9) ( 10) ( 11 ) ( 12) ( 13) 1517 1517 10 10 1517 90 10 1704 1704 10 11 19 91 99 1704 90 30 Margarine ; edible mixtures or preparations of animal or vegetable fats or oils or of fractions of different fats or oils of this chapter, other than edible fats or oils or their fractions of heading No 1516 : Margarine, excluding liquid margarine : Containing more than 10 % but not more than 15 % by weight of milkfats Other : Containing more than 10 % but not more than 15 % by weight of milkfats Sugar confectionery (including white chocolate), not containing cocoa : Chewing gum, whether or not sugar ­ coated : Containing less than 60 % by weight of sucrose (including invert sugar expressed as sucrose): Gum in strips Other Containing 60 % or more by weight of sucrose (including invert sugar expressed as sucrose): Gum in strips Other Other : White chocolate Other : 30 30 16 16 58 58 70 70 45 20 15 15 51 \ See Annex II \ to 99 1806 1806 10 10 30 90 Chocolate and other food preparations containing cocoa : Cocoa powder, containing added sugar or other sweetening matter : Containing no sucrose or containing less than 65 % by weight of sucrose (including invert sugar expressed as sucrose) and/or isoglucose expressed as sucrose Containing 65 % or more but less than 80 % by weight of sucrose (including invert sugar expressed as sucrose) and/or isoglucose expressed as sucrose Containing 80 % or more by weight of sucrose (including invert sugar expressed as sucrose) and/or isoglucose expressed as sucrose 60(b) 75 100 (b) The variable component (MOB) is not chargeable on the importation of products not containing or containing less than 5 % by weight of sucrose (including invert sugar calculated as sucrose) or isoglucose expressed as sucrose . 31 . 12 . 87 Official Journal of the European Communities No L 382/31 ( 1 ) (2) (3) (4) (5) (6) (7) (8 ) (9) ( 10) ( 11 ) ( 12) ( 13) 1806 20 1806 31 00 1806 32 10 and 90 1806 90 11 to 90 1901 1901 10 00 1901 20 00 1901 90 11 19 90 1902 1902 11 00 1902 19 10 90 1902 20 91 99 1902 30 10 90 Other preparations in blocks, slabs or bars weighing more than 2 kg or in liquid, paste, powder, granular or other bulk form in containers or immediate packings of a content exceeding 2 kg : Other, in blocks, slabs or bars : Filled Not filled Other : Malt extract ; food preparations of flour, meal, starch or malt extract, not containing cocoa powder or containing cocoa powder, in a proportion by weight of less than 50 %, not elsewhere specified or included ; food prep ­ arations of goods of heading Nos 0401 to 0404, not containing cocoa powder or containing cocoa powder in a proportion by weight of less than 10 % not elsewhere specified or included : Preparations for infant use, put up for retail sale Mixes and doughs for the preparation of bakers' wares of heading No 1905 Other : Malt extract : With a dry extract content of 90 % or more by weight Other Other Pasta, whether or not cooked or stuffed (with meat or other substances) or otherwise prepared such as spaghetti , macaroni, noodles, lasagne, gnocchi, ravioli , canneloni, couscous, whether or not prepared : Uncooked pasta not stuffed or otherwise prepared : Containing eggs Other : Containing no common wheat flour or meal Other Stuffed pasta whether or not cooked or otherwise prepared : Other : Cooked Other Other pasta : Dried Other See Annex II I \ \ I \ I I I See Annex II See Annex II See Annex II I See Annex II \ llIlIIIlllIIIIIIIl See Annex II 195 159 I See Annex II 67 167 167 100 41 116 167 66 No L 382/32 Official Journal of the European Communities 31 . 12 . 87 5) 6 7 8 9 ( 10) ( 11 ) ( 12 ( 13( 1 ) (2 3) (4) Couscous : Unprepared Other 167 66 161 Tapioca and substitutes therefor prepared from starch, in the form of flakes, grains, pearls , siftings or similar forms Prepared foods obtained by the swelling or roasting of cereals or cereal products (for example, corn flakes); cereals , other than maize (corn), in grain form, pre-cooked or otherwise prepared : Prepared foods obtained by the swelling or roasting of cereals or cereal products : Obtained from maize Obtained from rice Other Other : Rice Other 213 53 53 53 174 53 174 174 1902 40 10 90 1903 00 00 1904 1904 10 10 30 90 1904 90 10 90 1905 1905 10 00 1905 20 10 30 90 1905 30 11 to 99 1905 40 00 1905 90 10 20 30 to 90 2001 140 Bread, pastry, cakes, biscuits and other baker's wares, whether or not containing cocoa, communion wafers, empty cachets of a kind suitable for pharmaceutical use, sealing wafers, rice paper and similar products : Crispbread Gingerbread and the like : Containing by weight of sucrose less than 30 % (including invert sugar expressed as sucrose) Containing by weight of sucrose 30 % or more but less than 50 % (including invert sugar expressed as sucrose) Containing by weight of sucrose 50 % (including invert sugar expressed as sucrose) Sweet biscuits : waffles and wafers 44 40 25 33 30 45 22 20 65 See Annex II See Annex II 168 Rusks, toasted bread and similar toasted products Other : Matzos Communion wafers, empty cachets of a kind suitable for pharmaceutical use , sealing wafers, rice paper and similar products Other 644 See Annex II Vegetables, fruit, nuts and other edible parts of plants, prepared or preserved by vinegar or acetic acid : 31 . 12 . 87 Official Journal of the European Communities No L 382/33 ( 1 ) 2) (3 4 5 (6 (7) (8 (9) 10 11 12 13 100(a) 40(a) See Annex II 100(a) See Annex II Other : Sweet corn (zea mays var. saccbarata) Yams, sweet potatoes and similar edible parts of plants containing 5 % or more by weight of starch Other vegetables, prepared or preserved otherwise than by vinegar or acetic acid ; frozen : Potatoes : In the form of flour, meal or flakes Other vegetables and mixtures of vegetables : Sweet corn (Zea mays var. saccbarata) Other vegetables prepared or preserved otherwise than by vinegar or acetic acid, not frozen : Potatoes : In the form of flour, meal or flakes Sweet corn (Zea mays var. saccbarata) Fruit, nuts and other edible parts of plants, otherwise prepared or preserved, whether or not containing added sugar or other sweetening matter or spirit, not elsewhere specified or included Other : Maize (corn), other than sweet corn (Zea mays var. saccbarata) Yams, sweet potatoes and similar edible Earts of plants containing 5 % or morey weight of starch Extracts , essences and concentrates, of coffee, tea or mate and preparations with a basis of these products or with a basis of coffee, tea or mate ; roasted chicory and other roasted coffee substitutes and extracts , essences and concentrates thereof : Extracts , essences and concentrates, of coffee, and preparations with a basis of these extracts , essences or concentrates or with a basis of coffee : 100(a) 2001 90 30 40 2004 2004 10 2004 10 91 2004 90 10 2005 2005 20 2005 20 10 2005 80 00 2008 2008 99 85 91 2101 2101 10 2101 10 99 2101 20 2101 20 90 2101 30 100(a) 40(a) Extracts, essences or concentrates : Preparations : See Annex IIOther Extracts, essences and concentrates, of tea or mate, and preparations with a basis of these extracts, essences or concentrates , or with a basis of tea or mat6 : Other Roasted chicory and other roasted coffee substitutes and extracts, essences and concentrates thereof : Roasted chicory and other roasted coffee substitutes : See Annex II (a) Per 100 kilograms of drained sweet potatoes etc., or maize . No L 382/34 Official Journal of the European Communities 31 . 12 . 87 ( 1 ) (2) (3) (4) (5) (6) (7) (8) (9) ( 10) ( 11 ) ( 12) (13) 19 99 2102 2102 10 31 39 2105 00 10 91 99 2106 2106 10 Other Extracts, essences and concentrates of roasted chicory and other roasted »coffee substitutes : Other Yeasts (active or inactive); other single-cell micro-organisms, dead (but not including vaccines of heading No 3002); prepared baking powders : Active yeasts : Bakers' yeast : Dried Other Ice cream and other edible ice, whether or not containing cocoa : Containing no milk fats or containing less than 3 °/o by weight of such fats Containing by weight of milk fats : 3 % or more but less than 7 % 7 % or more Food preparations not elsewhere specified or included : Protein concentrates and textured protein substances : I \ 137 245 25 20 20 425 125 10 23 35 90 Other See Annex II 2106 90 10 Other : Cheese fondues 60 99 Other \ See Annex II 2202 2202 90 91 95 99 2905 2905 43 00 2905 44 11 Waters, including mineral waters and aerated waters, containing added sugar or other sweetening matter or flavoured, and other non-alcoholic beverages, not including fruit or vegetable juices of heading No 2009 : Other : Other, containing by weight of fat obtained from the products of heading' Nos 0401 to 0404 : Less than 0,2 °/o 0,2 % or more but less than 2 % 2 % or more II . ALCOHOLS AND THEIR HALOGENATED, SULPHONATED, NITRATED OR NITROSATED DE ­ RIVATIVES : Acyclic alcohols and their halogenated, sulphonated, nitrated or nitrosated derivatives : Other polyhydric alcohols : Mannitol D-Glucitol (sorbitol) In aqueous solution : Containing 2 % or less by weight of mannitol, calculated on the D-glucitol content 172 10 10 10 300 8 6 13 31 . 12 . 87 Official Journal of the European Communities No L 382/35 ( 1 ) (2) (3) (4) (5) (6) (7) (8 ) (9) ( 10) ( 11 ) ( 12) ( 13) 19 91 99 3505 3505 10 10 90 3505 20 10 30 50 90 3809 3809 10 10 30 50 90 Other : Other : Containing 2 % or less by weight of manitol , calculated on the D-Glucitol content Other Dextrins and other modified starches (for example, pregelatinized or esterified starches) ; glues based on starches, or on dextrins or other modified starches : Dextrins and other modified starches : Dextrins : Other modified starches : Other Glues : Containing, by weight, less than 25 % of starches or dextrins or other modified starches Containing, by weight, 25 % or more but less than 55 % of starches or dextrins or other modified starches Containing, by weight, 55 % or more but less than 80 % of starches or dextrins or other modified starches Containing, by weight, 80 % or more of starches or dextrins or other modified starches Finishing agents , dye carriers to accelerate the dyeing or fixing of dyestuffs and other products and preparations (for example, dressings and mordents), of a kind used in the textile, paper, leather or like industries, not elsewhere specified or included : With a basis of amylaceous substances : Containing by weight of such substances less than 55 % Containing by weight of such substances 55 % or more but less than 70 % Containing by weight of such substances 70 % or more but less than 83 % Containing by weight of such substances 83 % or more 245 189 189 48 95 151 189 95 132 161 189 90 128 1 No L 382/36 Official Journal of the European Communities 31 . 12 . 87 ( 1 ) (2) (3) (4) (5) (6) (7) (8 ) (9) ( 10) ( 11 ) ( 12) ( 13) 3823 3823 60 11 19 91 99 Prepared binders for foundry moulds or cores ; chemical products and preparations of the chemical or allied industries (including those consisting of mixtures of natural products), not elsewhere specified or included ; residual products of the chemical or allied industries , not elsewhere specified or included : Sorbitol other than of subheading 2905 44 : In aqueous solution : Containing 2 % or less by weight of mannitol , calculated on the D-glucitol content Other Other : Containing 2 °/o or less by weight of mannitol, calculated on the D-glucitol content Other 172 245 90 128 ' 31 . 12 . 87 Official Journal of the European Communities No L 382/37 ANNEX II (per 100 kg ofgoods) Milk fat, milk proteins, sucrose, invert sugar and isoglucose ; starch and glucose contents Skimmed-milk powder(PG2) Whole-milk powder(PG3) Butter(PG6) Sugar Common wheat Maize \ kg kg kg kg kg kg A. Containing no milk fats or containing less than 1,5 % by weight of such fats , and containing by weight of milk proteins : 2,5 % or more but less than 6 % 14 II \ 6 % or more but less than 1 8 % 42 IIII 18 % or more but less than 30 % 75 llIlI Il 30 % or more but less than 60 % 146 ll||llII 60 % or more 208 llIlIlI Containing 1,5 % or more but less than 3 % by weight of milk fats : IlI II||II Containing no milk proteins or containing less than 2,5 % by weight of such proteins : 1 3 Containing by weight of milk proteins : 2,5 % or more but less than 6 % i 14 | 3 I 6 % or more but less than 18 % 42 II 3 ||Il 18 % or more but less than 30 % 75 Il 3 llII 30 % or more but less than 60 % 146 Il 3 liIII 60 % or more 208 Il 3 Il Containing 3 % or more but less than 6 °/o by weight of milk fats : IIIl\ Il Containing no milk proteins or containing less than 18 % by weight of such proteins 20 Containing 18 % or more by weight of milk proteins 72 20 IIIIII Containing 6 % or more but less than 9 % by weight of milk fats : IIIIIIIIII Containing no milk proteins or containing less than 18 % by weight of such proteins I 32 1 Containing 18 % or more by weight of milk proteins 60 32 II||II\ Containing 9 % or more but less than 12 % by weight of milk fats : IIII||||II Containing no milk proteins or containing less than 18 % by weight of such proteins I 43 Containing 18 % or more by weight of milk proteins 49 43 IIIIIl Containing 12 % or more but less than 18 °/o by weight of milk fats : II||I II|| Containing no milk proteins or containing less than 18 % by weight of such proteins 63 Containing 18 % or more by weight of milk proteins 29 63 I || Containing by weight of milk fats : II|| Il 18 % or more but less than 26 % Il 81 4 \ II 26 % or more but less than 40 % Il 52 29 I Il 40 % or more but less than 55 % I 63 \ I 55 % or more but less than 70 °/o III 81 I 70 % or more but less than 85 % III 99 I 85 % or more I 117 \ B. Containing by weight of sucrose, invert sugar and/or isoglucose : I I 5 % or more but less than 30 % I I 24 \ 30 % or more but less than 50 % I \ I 45 I 50 % or more but less than 70 % I I 65 70 % or more I \ I 93 C. Containing by weight of starch and/or glucose : I 5 % or more but less than 25 % I I 22 22 25 % or more but less than 50 % I I 47 47 50 % or more but less than 75 % I \ \ 74 74 75 % or more \ I 101 101 ' No L 382/38 Official Journal of the European Communities 31 . 12 . 87 ANNEX III Milk fat (% by weight) Milk proteins ( °/o by weight) Starch/Glucose (% by weight) (*) I I &gt; 0&lt;5 &gt; 5&lt;25 &gt; 25 &lt; 50 &gt; 50&lt;75 &gt; 75 \ Sucrose/Invertsugar/Isoglucose (% by weight) (**) \ &gt;0 &lt;5 &gt;5 &lt; 30 &gt; 30 &lt; 50 &gt; 50 &lt; 70 &gt; 70 &gt;0 &lt;5 &gt;5 &lt; 30 &gt; 30 &lt; 50 ­ &gt; 50 &lt;70 &gt; 70 &gt;0 &lt;5 &gt; 5' &lt; 30 &gt; 30 &lt; 50 &gt; 50 &gt;0 &lt;5 &gt;5 &lt; 30 &gt; 30 &gt;0 &lt;5 &gt;5 &gt; 0&lt;1,5 &gt; 0&lt;2,5 &gt; 2,5&lt;6 &gt;6&lt;18 &gt; 18 &lt; 30 &gt; 30&lt;60 &gt; 60 000 020 040 060 080 810 001 021 041 061 081 811 002 022 042 062 082 812 003 023 043 063 083 X 004 024 044 064 084 X 005 025 045 065 085 815 006 026 046 066 086 816 007 027 047 067 087 817 008 028 048 068 088 X 009 029 049 069 X X 010 030 050 070 090 830 011 031 051 071 091 831 012 032 052 072 092 X 013 033 053 073 X X 015 035 055 075 095 X 016 036 056 076 096 X 017 037 057 077 X X 800 820 840 860 X X 801 821 841 861 X X &gt; 1,5&lt;3 &gt; 0&lt;2,5 &gt; 2,5&lt;6 &gt; 6&lt;18 &gt; 18&lt;30 &gt; 30&lt;60 &gt; 60 100 120 140 160 180 910 101 121 141 161 181 911 102 122 142 162 182 912 103 123 143 163 183 X 104 124 144 164 X X 105 125 145 165 185 915 106 126 146 166 186 916 107 127 147 167 187 917 108 128 148 168 188 X 109 129 149 169 X X 110 130 150 170 190 930 111 131 151 171 191 931 112 132 152 172 192 X 113 133 153 173 X X 115 135 155 175 195 X 116 136 156 176 196 X 117 137 157 177 X X 900 920 940 960 X X 901 921 941 961 X X &gt; 3&lt;6 &gt; 0&lt; 18 &gt; 18 200 260 201 261 202 262 203 263 204 264 205 265 206 266 207 267 208 268 209 269 210 270 211 271 212 272 213 273 215 275 216 276 217 X 220 280 221 X &gt; 6&lt;9 &gt; 0&lt;18 &gt; 18 300 360 301 361 302 362 303 363 304 364 305 365 306 366 307 367 308 368 309 369 310 ­ 370 311 371 312 372 313" 373 315 375 316 376 317 X 320 380 321 X &gt;9&lt;12 &gt; 0&lt; 18 &gt; 18 400 460 401 461 402 462 403 463 404 464 405 465 406 466 407 467 408 468 409 X 410 470 411 471 412 472 413 X 415 475 416 476 417 X 420 X 421 X &gt; 12&lt; 18 &gt; 0&lt; 1 8 &gt; 18 500 560 501 561 502 562 503 563 504 564 505 565 506 566 507 567 508 568 509 X 510 570 511 571 512 572 513 X 515 575 516 576 517 X 520 X 521 X &gt; 1 8 &lt; 26 &gt; 26&lt;40 &gt; 40&lt;55 &gt; 55&lt;70 &gt; 70&lt;85 &gt; 85 600 700 720 740 760 780 601 701 721 741 761 781 602 702 722 742 762 X 603 703 723 X X X 604 704 X X X X 605 705 725 745 765 785 606 706 726 746 766 786 607 707 727 747 X X 608 708 728 X X X 609 X X X X X 610 710 730 750 770 X 611 711 731 751 771 X 612 712 732 X X X 613 X X X X X 615 715 735 X X X 616 716 736 X X X 617 X X X X X 620 X X X X X 621 X X X X X (*) Starch/Glucose The content of the goods (as presented) in starch, its degradation products , i.e. all the ploymers of glucose , and the glucose , determined as glucose and expressed as starch (on a dry matter basis, 100 % purity, factor for conversion of glucose to starch : 0,9). However, where a mixture of glucose and fructose is declared (in whatever form) and/or is found to be present in the goods , the amount of glucose to be included in the above calculation is that which is in excess of the fructose content of the goods . (**) Sucrose/Invert sugar/Isoglucose The content of the goods (as presented), in sucrose, together with the sucrose which results from expressing as sucrose any mixture of glucose and fructose (the arithmetical sum of the amounts of these two sugars multiplied by 0,95), which is declared (in whatever form) and/or found to be present in the goods . However, where the fructose content of the goods is less than the glucose content, the amount of glucose to be included in the above calculation shall be an amount equal, by weight, to that of fructose .. Note : In all cases, where a hydrolysis product of lactose is declared, and/or galactose is found to be present among the sugars , then the amount of glucose equal to that of galactose is deducted from the total glucose content before any other calculations are carried out.